DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species II drawn to Figures 5 – 9 and corresponding to claims 1 and 5 – 7 in the reply filed on June 09, 2022 is acknowledged.
Claims 2 – 4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 09, 2022.

Priority
The priority has been considered by the examiner. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
The drawing has been considered and accepted by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 – 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

With regard to claim 5, it is rejected under 32 U.S.C. § 112, first paragraph, because it does not reasonably provide enablement for  “a beam shrinking mirror B (see lines 5 and 6)… the reflecting mirror B is configured to shrink the first S-polarized light… (see line 19)”.  How is possible a mirror can shrink a beam or  a light or a S-polarized light?  What the applicant means when say’s “a beam shrinking mirror B”  and “the reflecting mirror B is configured to shrink the first S-polarized light”? The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to identify or make the invention commensurate in scope with these claims. 

Claims 6 – 7 are rejected since they inherit the lack of enablement of the claim from which they depend. 
Appropriated correction is required. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 – 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claim 5, recites the limitation “a beam shrinking mirror B (see lines 5 and 6)… the reflecting mirror B is configured to shrink the first S-polarized light… (see line 19)” is considered indefinite.   Is not clear how is possible a mirror shrink a beam or a light.  How is possible a mirror can shrink a beam or  a light or a S-polarized light?  What the applicant means when say’s “a beam shrinking mirror B”  and “the reflecting mirror B is configured to shrink the first S-polarized light”? 
For purpose of examination, the examiner interpreted a beam shrinking mirror B … the reflecting mirror B is configured to shrink the first S-polarized light as “a mirror”.

With regard to claim 5, the claim requires a second polarization beam splitter (see lines 14 and 15 seems to state a second polarization beam splitter before stating a first polarization beam splitter) and a third polarization beam splitter (see lines 14, 15 and 17 seems to state a third polarization beam splitter before stating a first polarization beam splitter and a second third polarization beam splitter).  When using ordinal designations, it is necessary to start with an initial ordinal designation such as “first” and introduce further elements in numerical order from that point.  Failure to adhere to such an ordering creates the implication of additional elements without strictly indicating the presence thereof.  Due to this implications, it is unclear whether or not the claim actually requires the presence of the implied feature.  As such, this claim is deemed indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a join inventor, or for pre-AIA  the applicant regards as the invention.  For the remainder of this action, this claim will be interpreted as requiring no elements other than those explicitly stated. 

Claim 5 recites the limitation "the light absorbing block C" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  The limitation should be change to “a light absorbing block C” to have a proper antecedent basis. 

Claim 5 recites the limitation "the reflecting mirror B" in lines 18 and 19.  There is insufficient antecedent basis for this limitation in the claim.  The limitation should be change to “a reflecting mirror B” to have a proper antecedent basis. 

Claim 5 recites the limitation "the third S-polarized light" in line 21.  There is insufficient antecedent basis for this limitation in the claim.  The limitation should be change to “a third S-polarized light” to have a proper antecedent basis. 

Claim 5 recites the limitation "the dichroic mirror A" in lines 29 and 30.  There is insufficient antecedent basis for this limitation in the claim.  The limitation should be change to “a dichroic mirror A” to have a proper antecedent basis. 

With regard to claim 6, this claim requires a second Pockels cell (see lines 2 and 7, seems to state a second Pockels cell before stating a first Pockels cell), a second Pockels cell driver (see lines 2, 3 and 7, seems to state a second Pockels cell driver before stating a first Pockels cell driver), a third Pockels cell (see lines 3 and 9, seems to state a third Pockels cell before stating a first Pockels cell and a second Pockels cell) and a third Pockels cell driver (see lines 3, 9 and 10, seems to state a third Pockels cell driver before stating a first Pockels cell driver and a second Pockels cell driver), the third polarization beam splitter (see lines 3, 4, 6 and 7 seems to state a third polarization beam splitter before stating a first polarization beam splitter and a second polarization beam splitter) and the second polarization beam splitter (see lines 4, 5, 8 and 9 seems to state a second polarization beam splitter before stating a first polarization beam splitter).  When using ordinal designations, it is necessary to start with an initial ordinal designation such as “first” and introduce further elements in numerical order from that point.  Failure to adhere to such an ordering creates the implication of additional elements without strictly indicating the presence thereof.  Due to this implications, it is unclear whether or not the claim actually requires the presence of the implied feature.  As such, this claim is deemed indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a join inventor, or for pre-AIA  the applicant regards as the invention.  For the remainder of this action, this claim will be interpreted as requiring no elements other than those explicitly stated. 

Claim 7 depend on claim 6 and claim 6 depend on claim 5, are rejected since they inherit the indefiniteness of the claims on which they depend.
Appropriated corrections are required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yongdong (CN 209200368).

    PNG
    media_image1.png
    362
    557
    media_image1.png
    Greyscale


Regarding claim 1, Yongdong disclose an ultrafast laser that outputs multiple wavelengths (see Figure 2), comprising: 
a fundamental frequency ultrafast laser unit (see Annotation Figure 2, Character 1, Abstract and paragraphs [0024 and 0039]) configured to provide output of fundamental frequency light (see Annotation Figure 2, Character 1’ and paragraph [0039]); 
an optical beam splitting (see Annotation Figure 2, Characters 3, 8, 13 and 18, the reference called “polarizers”, Abstract and paragraphs [0040 – 0043, and 0053 – 0058]) and polarization controlling unit (see Annotation Figure 2, Characters 2, 7, 12 and 17, the reference called “half-wave plate”, Abstract and paragraphs [0040 – 0043, and 0053 – 0058]) configured for optical beam splitting (see Annotation Figure 2, Characters 3, 8, 13 and 18) and controlling polarization (see Annotation Figure 2, Characters 2, 7, 12 and 17) state of light (see Annotation Figure 2, Character 30); 
a multiple frequency unit (see Annotation Figure 2, Characters 6, 11, 16 and 21, the reference called “KTP crystals, KDP crystal and BBO crystals”, Abstract and paragraphs [0040 – 0043, and 0053 – 0058]) configured to generate multiple frequency ultrafast laser (see Annotation Figure 2, Characters 40, 50, 60 and 70]); and 
an optical beam combining unit (see Annotation Figure 2, Characters 4, 9, 14, 19 and 22, the reference called “beam combiner”, Abstract and paragraphs [0047 – 0058]) configured to combine the fundamental frequency light (see Annotation Figure 2, Characters 1’) and the multiple frequency light (see Annotation Figure 2, Characters 40, 50, 60 and 70) to make it output at one light outlet (see Annotation Figure 2, Character 80’ and paragraphs [0045 – 0058]); 
wherein the fundamental frequency light (see Annotation Figure 2, Characters 1’) emitted by the fundamental frequency ultrafast laser unit (see Annotation Figure 2) is divided into S-polarized light (see Annotation Figure 2, Characters 29, 39, 49 and 59) and P-polarized light (see Annotation Figure 2, Characters 30, 40, 50, 60 and 70) after passing through the optical beam splitting (see Annotation Figure 2, Characters 3, 8, 13 and 18) and polarization controlling unit (see Annotation Figure 2, Characters 2, 7, 12 and 17); 
wherein the P-polarized light  (see Annotation Figure 2, Characters 30, 40, 50, 60 and 70) enters the optical beam combining unit (see Annotation Figure 2, Characters 4, 9, 14, 19 and 22), the S-polarized light (see Annotation Figure 2, Characters 29, 39, 49 and 59) generate a multiple frequency effect after entering the multiple frequency unit (see Annotation Figure 2, Characters 6, 11, 16 and 21), and enters the light combining unit (see Annotation Figure 2, Characters 4, 9, 14, 19 and 22) to combine with the P-polarized light (see Annotation Figure 2, Characters 30, 40, 50, 60 and 70).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references CN103368056 disclose a multi-wave-length laser switching and outputting device which comprises a fundamental frequency laser source, multiple frequency multiplication devices, multiple electro-optical devices, multiple polarizers and one output window. The fundamental frequency laser source is used for producing fundamental frequency light. The frequency multiplication devices are used for producing multi-frequency multiplication light. The electro-optical devices rotate the polarization direction of the light under the control of voltage. The polarizers are used for performing high reflection on the light in the preset polarization direction and performing high transmission on the light in the direction vertical to the preset polarization direction. The output window is used for outputting the fundamental frequency light or the multi-frequency multiplication light, and one of the fundamental frequency light and the multi-fundamental frequency light can be output by the output window by exerting voltage or not exerting voltage on one or more electro-optical devices. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Delma R. Forde whose telephone number is (571)-272-1940. The examiner can normally be reached M - TH 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


     /Delma R Fordé/Examiner, Art Unit 2828                                                                                                                                                                                                        


/TOD T VAN ROY/Primary Examiner, Art Unit 2828